Sri Lanka (debate)
The next item is the debate on the motion for a resolution tabled by the Committee on Foreign Affairs on the deteriorating humanitarian situation in Sri Lanka.
(FR) Mr President, Commissioner, ladies and gentlemen, I would like first of all to thank the Chairman of the Committee on Foreign Affairs for agreeing to accept the procedure laid down in Article 91 and to put this emergency resolution on last Monday's agenda, since, at our last plenary here, in Strasbourg, we already had an emergency resolution on this issue of Sri Lanka. I would also like to thank Parliament for having agreed to this debate taking place this evening, and I thank you, Commissioner, for coming to this debate, as I know the time is difficult for you.
We wanted this resolution because we have to send a strong political signal to the government and the Tamil representatives in Sri Lanka, because the situation is getting worse every day. We have first hand accounts from Tamil families and people who are in Europe and who are always sending us messages and accounts of what is happening to them and what is happening to their families trapped in the conflict between the Tamil Tigers and the Sri Lankan army. These people are enduring really terrible suffering.
We do not know how many people are affected, but we estimate that between 150 and 200 000 people need to be evacuated. What is meant by 'evacuated', though? The NGOs are asking us to have them evacuated by sea, but, there again, I have to ask: to go where? Where are these people going to go?
This afternoon, I met a little girl who was born in a Sri Lankan refugee camp and who is now in Europe. If it is that these people have to leave their country to go and live in refugee camps, then that is not the solution, either.
Therefore, we are asking in this resolution for there to be an actual ceasefire. Of course, there will be debate with the Group of the European People's Party (Christian Democrats) and European Democrats about an immediate or temporary ceasefire. We are really asking the authorities for an immediate ceasefire so that civilians can be removed from danger, because we know that there are people who have been killed. We have had another example of this today with these testimonies. We are asking, of course, in this resolution, for the Sri Lankan Government to cooperate with the NGOs and with countries that are willing to help to resolve this conflict. We are also asking if the European Union can help to deliver desperately needed food and medicines.
Finally, may I say on behalf of my group - since it is on the initiative of the Group of the Greens/European Free Alliance that we tabled this emergency resolution on Monday in the Committee on Foreign Affairs - that we are asking for this issue to be taken very seriously by some of our fellow Members, who have different interests in this country. I would remind you that, for a long time now, some of the political groups have been asking for the opportunity to speak about the situation in Sri Lanka and that, for internal reasons in some countries, we have not been able to debate this issue of the Tamils and their situation, which has deteriorated since the 1980s.
Since you are here with us, Commissioner, maybe we can ask ourselves another question. The European Union appears to have the ability to help in resolving conflict. Perhaps the time has come for us to consider the possibility of setting up a conflict resolution unit within the European Union.
We can see in the Caucasus, we can see everywhere else in the world that the European Union is taken seriously for the proposals that it issues. In resolving conflict today, we must no longer be just a supportive participant, but an actual promoter of conflict resolution. If, today, we can start to lay the foundations to resolve this conflict with a strong European Union presence and a strong message to the authorities, I believe that we will have also increased our stature in terms of political union.
Member of the Commission. - Mr President, as one of the Tokyo Co-Chairs of the Sri Lanka peace process, the European Commission and I personally have been following the developments in Sri Lanka very closely. We are deeply concerned about the current situation and the tragic humanitarian consequences of the conflict, as expressed in the GAERC Council conclusions of 23 February and the Co-Chairs' statement, issued locally on 3 February.
We are particularly preoccupied about the plight of thousands of internally displaced persons - you are right - trapped by fighting in Northern Sri Lanka. We are no longer facing a crisis but what I think is already a humanitarian catastrophe. This was confirmed to us by a wide range of independent sources, including the UN and the ICRC. The Government's recent announcement about opening two evacuation roads at the north and at the south of the safe zone is a positive step but we want to know how this will work in practice.
We have called on the parties - the Liberation Tigers of Tamil Eelam (LTTE) and the Sri Lankan authorities - to protect the civilian population as required under international humanitarian law and to allow the safe and voluntary movement of people away from the combat zone. Both the LTTE and the Sri Lankan army are responsible for the dramatic increase in civilian casualties during the past months. There is an immediate and urgent need to act to save lives in Sri Lanka, as was also confirmed by the UN Under-Secretary, Sir John Holmes, who drew attention to the high casualty rate, and also the ICRC.
The Commission is convinced that the outcome of this crisis will have lasting consequences for peace, for reconciliation and for the unity of Sri Lanka and, in this context, strongly supports the call issued by Sir John Holmes to the Government of Sri Lanka to interrupt hostilities to allow time for the civilian population to get out safely and to the LTTE to let the civilians go and agree on a peaceful end to the fighting.
The Co-Chairs have also appealed to the LTTE to lay down their arms but unfortunately, this call has been rejected, even ignored. We feel that the Government of Sri Lanka has an obligation to protect all its own citizens and agree to a humanitarian ceasefire - this was also said in the Council conclusions last time - to allow sick and wounded people to leave Vanni and to arrange for food and medicine to be let in. This is also what India suggested last weekend.
We continue to be alarmed about the human rights situation in Sri Lanka, against the background of reports of extrajudicial killings, abductions and serious intimidation of the media. It is very important that the Government follows up the most prominent high-profile cases. There cannot be any impunity for such crimes.
At the end of the day the European Commission continues to be convinced, as I myself would say, that there is no military solution to Sri Lanka's ethnic conflict. An inclusive dialogue is required, leading to a political settlement. Lasting peace and reconciliation can only be achieved by addressing the concerns which led to the insurgency in the first place and by providing adequate space for all the communities. As a Co-Chair, I have always said there can only be a political solution by means of some sort of devolution package, which has been on the table, has been taken off the table, and now has to come back on the table.
on behalf of the PPE-DE Group. - Madam Commissioner, Sri Lanka's brutal civil conflict is finally nearing its end. Of course, it is too early to say whether this will mean the end of terrorist activity by the Tamil Tigers.
We certainly should not support a permanent ceasefire at this stage in case it allows the Tigers to regroup. In my view, their only option now is to lay down their arms or be defeated militarily with more casualties. A long-term ceasefire would be a disaster because - as a suicide attack in Sri Lanka earlier this week demonstrates - the LTTE is ruthless, bloodthirsty and rightly identified as a terrorist organisation by the European Union and the United States.
We should be resolute in our support for President Rajapaksa in his efforts to end an insurgency that has only brought untold human misery to Sri Lanka and severely retarded economic development on that beautiful island. However, thousands of innocent civilian IDPs still remained trapped on a narrow coastal strip. These civilians must be allowed to leave so that the army can conclude its offensive. It is reprehensible, but entirely to be expected of the Tigers, that they are exploiting these civilians as human shields. The Tigers have been deaf to appeals from the international community to surrender and establish a temporary humanitarian corridor.
Nevertheless, allowing the UN and other organisations to arrange safe passage from the conflict zone for these civilians is essential to avoid further bloodbaths. Sri Lanka appreciates its own responsibility in this regard and wants to avoid civilian casualties but, understandably, the army's patience is limited and fears that the Tigers will seek to escape by a sea evacuation procedure, mixing in with the civilians.
Therefore, we on this side of the House endorse the establishment of a humanitarian corridor and a temporary and immediate ceasefire or cessation of hostilities, but we also want to see the comprehensive defeat of the LTTE and a peaceful, just and multi-ethnic Sri Lanka established in its place, where there is maximum autonomy to the Tamil majority areas and an equitable sharing of resources and power within a unitary Sri Lankan state.
on behalf of the PSE Group. - Mr President, I very much welcome this debate in the presence of the Commissioner, whom I thank very much for her serious, her strong and her profound statement. It is clearly a very important subject, although it is regrettable that we are discussing it at 11 o'clock at night with so few people here. But the attendance does not, I think, reflect the interest in this topic, nor the seriousness with which many Members view it. We are, to use the Commissioner's words, deeply concerned about the situation. Tonight's debate recognises also that the situation has moved on and, as Mrs Isler Béguin said at the beginning, that we need to send a strong signal about the deteriorating situation that is worsening day by day.
I support the original resolution tabled, with the exception of the one word 'temporary'. I deplore the language that Mr Tannock has just used, when he said that a long-term ceasefire would be a disaster. Surely - I appeal to you - we are not interested in just a temporary ceasefire. In every case of conflict around the world, this Parliament, composed of compassionate people, has argued for a permanent ceasefire that can pave the way for diplomatic rebuilding, so that dialogue can begin - and, yes - so that we can get that peaceful, just and multi-ethnic society that Mr Tannock spoke about and with which I agree.
So I applaud the Greens for their first amendment, Amendment 1, and I am sure that all decent people here, concerned about the civilians in Sri Lanka, will too. A temporary ceasefire by its very nature implies a return to war later on, which nobody wants. A return to war will mean more deaths, more suffering, more humanitarian tragedy and I cannot believe that anybody on either side of the House really wants that.
Likewise, Amendment 2: I support this amendment too because it condemns all acts of violence by whoever is perpetrating them, on whatever side of the conflict. We cannot condone any violence, including the recent suicide attack which has been referred to.
Then I turn my attention to Amendments 3, 4 and 5. I would like to read a short piece that I received from a Sri Lankan Member of Parliament in the Jaffna district, Mr Selvarajah Kajendren, dated 10 March. He says 'I wish to bring to your urgent attention the civilian deaths in Sri Lanka. The Army fired artillery shells fitted with cluster munitions from 2 a.m. till 10 a.m. on Tuesday 10 March 2009' - this week. 'The Sri Lankan Government forces indiscriminately attacked all parts of the 'safe zone' using every kind of lethal shells, some of them banned in many countries. In this indiscriminate cluster shelling, more than 130 civilians were killed, including children, and more than 200 were severely injured.'
I doubt that anyone would suggest that this is fabricated. More, I would suggest that we all want to do everything we can to help bring an end to that sort of violence. He also refers to his colleague, Mr S. Kanakaratnam, who is living right in the middle of the 'safe zone'. He says that from 1 January to 6 March this year, 2 544 civilians have been killed in these 'safe zones' by bombing campaigns and well over 5 828 civilians have been gravely injured. Yet the Sri Lankan army, he says, have been bombing by air and artillery fire, killing on average 30 to 40 civilians on a daily basis.
I do not believe that he would be fabricating. From what the Commissioner has said, from all the evidence given by all the NGOs that have got anywhere near there, that seems to be reflective of what is happening.
Amendment 6: I refer here to the report by Sir John Holmes, which was sent to me by His Excellency, the Ambassador of Sri Lanka, in Brussels. In the report, he says there is serious overcrowding in some of the transit sites. His words are reflected in my amendment and it is right that we should be concerned about these camps. I have some pictures of the camps. Anybody is welcome to look at these pictures that have been sent to me. Again, I suggest they are genuine and not fabricated. I know that the Commissioner's office in Colombo is following this very closely and has close contacts within the real danger zone.
Amendments 7 and 8 strengthen the original reference to the war zone so that civilian needs can be fully attended to. We ask for unhindered access not only to the combat zone but also to the refugee camps so that humanitarian agencies, which everybody in this House supports, are granted full access. Everybody round the Chamber would support the work of the humanitarian organisations.
Finally, Amendment 9 suggests we send this resolution to the Secretary-General of the United Nations because I believe that this is an international humanitarian crisis, as reflected in the title, and that we should do everything we can. That is why I thank the Greens for putting this down and I ask all colleagues to support the amendments tabled by all political groups.
Mr President, I wish to thank Mrs Ferrero-Waldner for her speech and for her response to the call from the NGOs and the people who are trapped.
We are afraid of finding ourselves in a somewhat similar situation to Burma after the tsunami in 2006, where the junta prevented access to humanitarian aid. Now, therefore, we must do everything possible so that humanitarian aid and our aid reaches the people who need it.
I should also like, however, to speak to my fellow Members from the Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament, because I believe, ladies and gentlemen, that we must appeal to wisdom. Indeed, we submitted this proposal for an emergency resolution in order to allow Parliament to express an opinion and adopt a position tomorrow.
What I would not want, under any circumstances, is for one side or the other not to vote for this resolution because of differences of opinion about an immediate ceasefire or a temporary ceasefire, which we understand because the debate has already taken place. I therefore genuinely call upon you, please, to act wisely.
On the other hand, I should like to say, particularly to Mr Tannock, that, to repeat the words of Mrs Ferrero-Waldner: armed conflict never solved any problem. We know that. War never resolves anything.
In my opinion, asking for a temporary ceasefire is irresponsible with regard to the people concerned. That would mean, in fact, putting them back into battle at some future time - and what a future that would be - once the people had been evacuated. Can we allow ourselves to leave people to be evacuated? Tamil people are people who own land. Therefore, they want to return to their land. They are Sri Lankan.
I therefore believe that we have to pay close attention to this matter, but I am prepared to make concessions and to withdraw amendments provided that, together, we can reach a common position so as to send out this strong political signal to the entire world.
Mr President, we should be under no illusions about the terrible impact of war on innocent civilians and our moral duty to do all that we can to reduce their vulnerability and to help in the provision of humanitarian assistance. That is why Parliament passed its urgent resolution on Sri Lanka less than three weeks ago.
For decades now, Sri Lanka has been afflicted by a terrorist campaign conducted by the internationally proscribed LTTE. There is no equivalence between terrorists and the legitimate forces of a democratic government. Let us remember that it was the LTTE that perfected suicide bombing as a tactic, that it pioneered the use of women in suicide attacks, and that it makes undisguised use of child soldiers and of human shields. Over the last 26 years, it has systematically carried out thousands of deliberate murders across Sri Lanka and, just two days ago, 14 people were murdered in a suicide attack during an Islamic festival in the Matara district.
The LTTE is now in a desperate end game and, typically in such situations, is turning to international apologists to get it off the hook. A tiny minority of Members of this House were unhappy with the resolution passed by the majority in this Parliament and, disgracefully and improperly, they wanted to focus condemnation on the Sri Lankan Government. We cannot support amendments based on unattributable - and often nonsensical - allegations, as we have heard from Mr Evans, or selective quotation from one NGO report. We have no good reason to dispute the Government's firm assertion that its troops have not fired on no-fire zones and will not do so.
Six days ago, the Secretary-General of the United Nations called on the LTTE to remove its weapons and fighters from areas of civilian concentration and to cooperate in all humanitarian efforts calculated to relieve the suffering of civilians. The European Union has condemned the action of the LTTE in preventing civilians from leaving the conflict area.
The greatest service all in this House can do is call on the LTTE to lay down its arms and to release the civil population from its grip. Then, much-needed humanitarian aid can be delivered, people can begin to look forward to better lives and all Sri Lanka can get back on the path of democratic politics and to building a fair and more prosperous society for all its citizens, free from terrorist oppression.
(DE) Mr President, Commissioner, I totally agree with you that we need a political solution, not a military solution in Sri Lanka. I have visited this country many times as a member of the South Asia delegation. I know how the people long for peace after 25 years of violence.
However, I must say that, in this sort of war, the LTTE should make a move and unfortunately, is not doing so. You too mentioned that and the Foreign Ministers again urgently called on 23 February for this organisation to lay down its arms and end the terror. Just imagine a Member State of the EU in which terror has reigned for 25 years. That there is a great deal of chaos and disorder there is easy to imagine. I support the Tamils' cause, but I reject the LTTE's methods equally decisively. For weeks, we have heard that in this small district, more than 100 000 people have simply been seized. Reuters reported just yesterday that, according to eye witness reports, people are being shot when they try to leave this zone. So we need to call on the LTTE and the forces behind the LTTE to end these practices. The game is up; they cannot carry on like this.
Obviously civilians in this war zone are exposed to barrage fire from both sides. We must also call on the government to respect international law and permit humanitarian actions. It is the fundamentalism on both sides that is demanding so many victims. I think we should prepare for post-war order. As you said, the 13th amendment in the Sri Lankan constitution must be implemented, which provides for decentralisation in the sense of regional administration by the people who live there and the EU can provide valuable help here. I am sure that you in the Commission and we in the EU are prepared to do so.
(DE) Mr President, Commissioner Ferrero-Waldner, ladies and gentlemen, I think that what the Commissioner said, namely that a military solution is not possible, needs to be reported on the front pages in Sri Lanka. Namely that, in terms of the tensions in the country and the problems that have piled up here over the years, the government does, in fact, keep trying to make an offer. It founders quite simply on the communication strategy.
Of course, you also have to see that the strategic position of Sri Lanka also gives external factors room, setting external factors in motion that are very hard to control within the country alone. Care therefore also needs to be taken to ensure that the economic situation improves and that the infrastructure in these areas is improved, so that the necessary communication between the parties to the conflict is possible. Perhaps it would be possible to use one or other of the mediators here.
(NL) Mr President, what is happening in Sri Lanka now has been in the making for quite a few years. It is not simply a humanitarian problem, but mainly a serious political failure. After years of violent struggle for the separation of the North-East of the country, a previous administration of Norway offered mediation between the Sinhalese majority government and the rebel Tamil movement. The Norwegian negotiator who worked for a long time to reach peaceful solutions is now a minister in the new government himself. Unfortunately, though, this option for a peaceful solution has since been abandoned.
In the summer of 2006, the Sri Lankan Government ended the peace attempts and opted again to unilaterally impose a military solution. This government is now probably labouring under the illusion that it managed to achieve a major success, whereas in reality, a peaceful, harmonious co-existence of the two peoples as equal partners will be even more difficult in future. Without a compromise on a peaceful solution, the future looks gruesomely violent. We have to revert back to peace mediation without winners or losers.
(DE) Mr President, thank you Commissioner for speaking so plainly. I think that our main focus now must be directed towards the fate of the civilian population and the only thing that can, in fact, apply here is what was said in the Council of Ministers on 23 February, namely that the EU calls for an immediate ceasefire. I am against adding the word 'temporary', otherwise the humanitarian disaster which you referred to will continue.
I also think that, in this situation, where the people are trapped in this zone, we must oppose all acts of violence that prevent people from leaving the combat zone. In this situation, it does not matter to me if the violence is being perpetrated by the LTTE or by government troops. Our focus must be on the people themselves.
Perhaps I might make a comment to my honourable friends from the former colonial power who are preparing to leave our group. I hope that the impression which has imposed itself upon me, that there is also a certain domestic incentive to lash out so unilaterally at the LTTE alone, is false. I also hope that they do not have a specific segment of the electorate in mind.
Mr President, this is not a point of order. I was indicating to your colleague that I wanted to 'catch the eye' to speak, which I am allowed to do and which I thought I had done.
I want to thank Mr Meijer for his remarks. He also referred to the valiant work of Mr Erik Soldheim, from Norway, whom I met 10 days ago in Oslo.
I very much agree with Mr Gahler, who spoke a great deal of sense: it is the fate of the civilians that concerns us. I suggest that of all the amendments, the most important is Amendment 1, which calls for an immediate and total ceasefire, and which must be in the interests of all the people of Sri Lanka.
There is much evidence. It is not circumstantial. Some of it is from the office of the regional director of the health services of the Sri Lankan Government, which talks about a humanitarian catastrophe and the substandard conditions in which people are living. This is echoed by the European Commission, the ICRC, the UN, the International Crisis Group and Refugee Care Netherlands. The title of the debate this evening is the deteriorating humanitarian situation in Sri Lanka, and we have a duty to do everything we possibly can to prevent that, which I think we can, if we find the right way forward.
Ladies and gentlemen, I strictly applied the Rules of Procedure. As I was able to give the floor to five speakers, and as only three actually spoke, I decided to also give the floor to Mr Evans.
Member of the Commission. - Mr President, I would like to thank the honourable Members for what has been a very important debate, even if it was short and took place late in the evening.
Since the beginning of this Commission's term of office, as a Co-Chair, I have been very much preoccupied by Sri Lanka. There were moments when we had some hope - rather more at the beginning - but hope has now faded away. I wanted to take part in the Geneva Process, but it seems that was difficult for the Government of Sri Lanka. In any case, this process unfortunately broke down. I was also ready to go up to the north to start mediation, like my predecessor, Chris Patten. But the north was not ready - officially Mr Prabhakaran had measles or chicken pox. In any case, I am in complete agreement with Mr Gahler, who said - and this is also my own concern - that we should put people and humanitarian concerns first.
As is so often the case, we have been the largest humanitarian donors in Sri Lanka. In 2008-2009, we allocated EUR 19 million for humanitarian assistance, which was then channelled through partners like the ICRC, the United Nations and also some international non-governmental organisations. These organisations are ready to help the affected populations, but they have real problems - which they tell us about - in gaining access to the conflict area. Since September 2008, the ICRC has been the only agency allowed to operate in the LTTE controlled areas in Vanni. The World Food Programme has been allowed to send some food convoys, but this has only been sufficient for around 50% of needs. Since 2008, we have provided another EUR 7 million in humanitarian assistance to the two organisations. We have also been pushing consistently, in both Colombo and Brussels, for better access to these populations by humanitarian organisations.
Therefore, I can only say - together with the other Co-Chairs and also particularly with Norway - that we have used every opportunity to press the parties in conflict to implement the 2002 ceasefire agreement and to solve the conflict using peaceful means, but nothing has worked. Numerous calls for a return to negotiations have always been totally ignored and unfortunately, the military route has prevailed. The scope for intervention by the international community has narrowed more and more over the last three years, but not one of the Co-Chairs has abandoned the mission. We have all remained committed to contributing to a peaceful solution to the conflict, as can be seen from the last Co-Chairs' press statement released on 3 February, of which I am sure you will all be aware.
Therefore, what we must do now is again press for humanitarian access, get the humanitarian and civilian population out, and then try, when the time is right, to start to foster a political dialogue with the parties in conflict and try to persuade them that a political solution is the only way out. Otherwise, there will be a guerrilla war, which will not solve anything for this beautiful island. It was once a paradise and could become a paradise again.
The debate is closed.
The vote will take place tomorrow, 12 March 2009.